Title: To Benjamin Franklin from Claude-Carloman de Rulhiere, 3 July 1778
From: Rulhière, Claude-Carloman de
To: Franklin, Benjamin


Ce vendredi, 3 juilliet [1778]
Rulhiere est venu pour avoir l’honneur de voir Monsieur franklin. D’après de nouveaux memoires très surs qu’il a recus de turquie, il est forcé de réformer en grande partie ce qu’il a dit de cet empire dans son histoire de l’anarchie de Pologne. Comme il part demain pour la campagne où il passera deux mois dans la solitude, il compte y travailler à corriger cet ouvrage et à le finir s’il le peut. Il supplie Monsieur franklin de vouloir bien lui remettre ce qu’il en a entre les mains. Il lui adressera demain matin un homme sur, auquel il le prie de remettre ce manuscrit. Rulhiere veut se presser d’achever ces tristes recits d’anarchie d’oppression et de ruine afin de s’occuper bientôt d’objets plus consolants. Puisse l’historien devenir digne de ce nouveau sujet, il presente à Monsieur franklin les plus respectueux hommages.
 
Notation: Rulhiere
